Citation Nr: 1448916	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include chondromalacia and as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the instant appeal in September 2011 for full compliance with the Board's June 2010 remand directives.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2010.  The hearing transcript is associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contains an appellate brief filed by the Veteran's representative in September 2014 and other duplicative documents.  The Veteran's VBMS file contains only duplicative rating decision documents.

The Veteran appointed the Disabled American Veterans as his accredited service representative, pursuant to an executed VA Form 21-22, dated December 3, 2008.  The information contained in the Veteran's paperless electronic (Virtual VA and VBMS) claims file, however, indicates that The American Legion is the Veteran's accredited service representative.  Given that an executed VA Form 21-22 designating The American Legion as the Veteran's accredited representative is not among the documents contained in either the Veteran's paper or paperless electronic claims file, the Disabled American Veterans remains, and is listed on the cover page as the Veteran's accredited representative in this case.  In any event, the matter is referred to the Agency of Original Jurisdiction for clarification and any action deemed appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

In its prior remand, the Board directed the RO/Appeals Management Center (AMC) to forward the claims file to the July 2010 VA examiner who performed the examination of the Veteran's left and right knee disabilities for an opinion on whether the Veteran's service-connected left ankle disability caused a worsening of any currently diagnosed left and right knee disabilities beyond their natural progression.  Alternatively, if the July 2010 VA examiner was not available, then the RO/AMC was to forward the claims file to a similar specialist, to review the claims file and to provide an opinion on whether the Veteran's service-connected left ankle disability caused a worsening of any currently diagnosed left and right knee disabilities beyond their natural progression.  After conducting the above development, the Veteran's claims were to be reevaluated. 

A review of the record reflects that the AMC determined that the July 2010 VA examiner was not available.  The AMC rescheduled the Veteran for a VA examination and the Veteran failed to appear for this examination.  In a June 2012 supplemental statement of the case (SSOC), the AMC adjudicated the Veteran's claims based on the record evidence and denied service connection for both left and right knee disabilities.  However, the AMC failed to comply with the Board's remand directive in the case where the July 2010 VA examiner was not available.  The AMC reevaluated the Veteran's claims without ever forwarding the claims file to a similar specialist for an opinion on whether the Veteran's service-connected left ankle disability caused a worsening of any currently diagnosed left and right knee disabilities beyond their natural progression.  The Board notes that, in July 2012, after receiving the June 2012 SSOC, the Veteran requested a rescheduling of the missed VA examination.  

Therefore, to fully comply with the Board's previous remand, this case must be remanded for the RO/AMC to obtain an opinion on whether the Veteran's service-connected left ankle disability caused a worsening of any currently diagnosed left and right knee disabilities beyond their natural progression.  See Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a copy of this remand, to a VA specialist - similar to the July 2010 examiner - to review the claims file, including the Veteran's testimony with respect to a worsening of his left and right knees due to favoring his left ankle.  The need for another in-person examination is left to the discretion of the medical professional offering the opinion.

Based on the evidence of record, and with sound medical principles, the examiner is asked to provide an opinion addressing the following questions:


Left Knee

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee condition, to include chondromalacia and arthritis of the left knee with medial meniscus tear, was caused by the Veteran's service-connected recurrent sprain of the left ankle?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee condition, to include chondromalacia and arthritis of the left knee with medial meniscus tear, was permanently worsened beyond its normal progression by the Veteran's service-connected recurrent sprain of the left ankle?

Right Knee

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition, to include chondromalacia and arthritis of the right knee, was caused by the Veteran's service-connected recurrent sprain of the left ankle?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition, to include chondromalacia and arthritis of the right knee, was permanently worsened beyond its normal progression by the Veteran's service-connected recurrent sprain of the left ankle?

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.

The reasons and bases for each opinion expressed should be fully explained, to include a discussion of the facts and medical principles involved, which may reasonably illuminate the medical analysis in the study of this case.

2.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall, 11 Vet. App. at 268.
 
3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



